10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 238 filed 09/25/19 PagelD.5091 Page 1of1

ANSWER FROM JUDGE:

The infractions are in sequential order by date; Exhibit 1 relates to infraction
and sanction 1, Exhibit 2 relates to infraction and sanction 2, Exhibit 3 relates to
infraction and sanction 3, and Exhibit 4 relates to infraction and sanction 4. The
heading of the Special Verdict Forms summarily indicates the sanction imposed, as
well.

DATE: 9/25/2019

TIME: 11:10 a.m.

s/ Thomas O. Rice

THOMAS O. RICE
United States District Judge

QUESTION RECEIVED FROM JUROR
DURING TRIAL PROCEEDINGS ~ 2

 
